If no partnership existed between the parties, then their relations were most unusual. Respondent had possession of, and used without compensation, the truck, tools, and pinball machine parts of appellants. No accounting was made as to them, though a substantial value appears to be involved.
Russell Larson's testimony is obviously unworthy of any credibility for the reasons set out in the majority opinion. In such a case it should be disregarded, except in so far as it is corroborated by other credible evidence. If it be simply disregarded and the direct opposite of his testimony be not assumed on account of his former testimony, I think there is other evidence in the case sufficient to establish the existence of a partnership.